Title: The American Commissioners to the Baron von Thulemeier, 9 September 1784
From: American Commissioners,Adams, John,Franklin, Benjamin,Jefferson, Thomas
To: Thulemeier, Friedrich Wilhelm, Baron von


        
          Sir
          Passy near Paris Septr. 9th. 1784
        
        The United States of America in Congress Assembled judging that an intercourse between the Subjects of His Prussian Majesty and the Citizens of the said States founded on the principles of equality reciprocity and friendship, may be of mutual advantage to both nations, on the twelfth day of May last, issued their Commission under the Seal of the said States to the Subscribers as their Ministers plenipotentiary, giving to them or the majority of them full power & authority for them the said States & in their name to confer treat and negotiate with the Ambassador, Minister or Commissioner of His Said Prussian Majesty vested with full & sufficient powers, of & concerning a Treaty of Amity and Commerce, to make and receive propositions for such Treaty and to conclude & sign the Same, transmitting it to the said United States in Congress assembled for their final ratification.
        We have now the honour to inform your Excellency that we have received this Commission in due form, and that we are here ready to enter on the negotiation, and to reconsider & compleat the plan of a Treaty which has already been transmitted by your Excellency to your Court, whenever a full power from His said Prussian Majesty shall appear for that purpose.
        We have further the honour to request of your Excellency that you would transmit this information to your Court, and to be with great respect / Your Excellency’s / Most obedient & / Most humble servants
        
          (signed) John AdamsBenjamin FranklinThomas Jefferson
        
      